PAT CANNON, Circuit Judge.
The record was filed with the clerk of this court on June 17, 1954. Appellee’s motion to dismiss the appeal came on to be heard and was argued by counsel for the respective parties.
Rule 16 of this court requires that — “The appellant, within thirty days after the filing of the record on appeal, shall file with the clerk of this court only the original copy of his brief; * * * A copy of any brief filed, in all instances shall be furnished and served upon the attorneys of record for any adversary party and proof thereof filed in the court when the brief is filed.”
The record shows, and it is so admitted by counsel for appellant, that no brief has been filed or served by appellant.-
*164Rule 17 of this court provides — “An appeal shall be deemed ready for decision upon expiration of time allowed for the filing of briefs.”
No valid excuse or reason for failure to file and serve a brief has been submitted by the appellant.
The appeal is dismissed, the appellant to pay the costs thereof.